46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martin BULLOCK, Jr., Plaintiff--Appellant,v.Larry POWERS, Administrator;  Officer Brannon;  OfficerJackson;  John Doe Insurance Company, Defendants--Appellees.
No. 94-6366.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1994.Decided Jan. 17, 1995.

Martin Bullock, Jr., Appellant Pro Se.  W. Howard Boyd, Jr., GIBBES & CLARKSON, P.A., Greenville, SC, for Appellees.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bullock v. Powers, No. CA-91-1595-7-3AJ (D.S.C. Mar. 3, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bullock was a pretrial detainee at the time of the incident at issue.  However, the same standard is used to assess excessive force claims under the Eighth and Fourteenth Amendments.  See Valencia v. Wiggins, 981 F.2d 1440, 1446 (5th Cir.1993).  In addition, the injury Bullock suffered is de minimis.  Norman v. Taylor, 25 F.3d 1259 (4th Cir.1994) (en banc)